Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 28-29, 31-33, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury et al (US6522906) in view of Gering et al. ("An integrated visualization system for surgical planning and guidance using image fusion and an open MR.", Journal of Magnetic Resonance Imaging: An Official Journal of the International Society for Magnetic Resonance in Medicine 13.6 (2001): 967-975).

Regarding Claim 21. Salisbury teaches A medical system (Salisbury, abstract, the invention describes systems and methods for performing robotically-assisted surgical procedures on a patient enable an image display device to provide an operator with auxiliary information related to the surgical procedure, in addition to providing an image of the surgical site itself. The systems and methods allow an operator to selectively access and reference auxiliary information on the image display device during the performance of a surgical procedure.) comprising: a control system; and a display device coupled to the control system (Salisbury, col 5, line 63-67, col 6, line 1-12, referring to FIG. 1 of the drawings, a minimally invasive telesurgical system, or robotically controlled surgical system, in accordance with the invention is generally indicated by reference numeral 10. The system 10 includes a control station, or surgeon’s console, generally indicated by reference numeral 12. The station 12 includes an image display or viewer 14 where an image of a surgical site is displayed in use. A support 16 is provided on which an operator, typically a surgeon, can rest his or her forearms while gripping two master control devices, one of which is shown in FIG. 6 of the drawings, one in each hand.), wherein the control system comprises:
a processor (Salisbury, col 9, line 30-40, as shown in Fig 6, master control devices 70 are operatively linked in the control system. The control system typically includes at least one processor, typically a plurality of processors, for effecting control between master control device input and responsive robotic arm and surgical instrument output and for effecting control between robotic arm and surgical instrument input and responsive master control output in the case of, e.g., force feedback, or the like.); and
a memory comprising machine readable instructions that, when executed by the processor (It is common for a computer system to include memory structure such as cache or RAM to store executable instructions for processor.), cause the control system to:
generate a primary image of an anatomic structure (Salisbury, col 15, line 24-54, a two dimensional CAT scan image of a surgical site particular to the patient on which the surgical procedure is to be performed can be obtained preoperatively and loaded into one of the sources at 314. During the surgical procedure, the surgeon can then access the CAT scan information from the particular source at 314 and place it in the displayed image of the surgical site. Such an image can then be adjusted in three dimensions so as to bring the preoperative CAT scan image generally into register with the image of the actual surgical site captured by the endoscope.);
manipulate a therapeutic instrument to deliver a therapy to the anatomic structure (Salisbury, col 4, line 25-35, according to another aspect of the invention, there is provided a method of performing a surgical procedure on a patient, the method comprising manipulating a master control whilst viewing a real time image of a surgical site on an image display, moving an end effector in response to manipulation of the master control so as to perform at least part of a surgical procedure at the surgical site and selectively accessing a source of auxiliary information by means of the master control. The method typically further comprises displaying the auxiliary information on the image display.
Col 6, line 24-53, each robotic arm assembly 26, 26 is normally operatively connected to one of the master controls. Thus, the movement of the robotic arm assemblies 26, 26 is controlled by manipulation of the master controls. The instruments 28 on the robotic arm assemblies 26, 26 have end effectors which are mounted on wrist members which are pivotally mounted on distal ends of elongate shafts of the instruments 28.);

Salisbury fails to explicitly teach, however, Gering teaches determine an effect of the therapy on the anatomic structure; and
display, on the display device, a representation of the effect of the therapy in an auxiliary image registered with the primary image of the anatomic structure (Gering, abstract, the paper describes a surgical guidance and visualization system, which uniquely integrates capabilities for data analysis and on-line interventional guidance into the setting of interventional MRI. Various pre-operative scans (T1- and T2-weighted MRI, MR angiography, and functional MRI (fMRI)) are fused and automatically aligned with the operating field of the interventional MR system. Both pre-surgical and intra-operative data may be segmented to generate three-dimensional
surface models of key anatomical and functional structures. Models are combined in a three-dimensional scene along with reformatted slices that are driven by a tracked surgical device. Thus, pre-operative data augments interventional imaging to expedite tissue characterization and precise localization and targeting. As the surgery progresses, and anatomical changes subsequently reduce the relevance of preoperative data, interventional data is refreshed for software navigation in true real time. The system has been applied in 45 neurosurgical cases and found to have beneficial utility for planning and guidance.
Page 971, col 1, par 5, col 2, par 1-2, the biopsy case depicted in Figure 4 is the prime example of the surgeon altering the approach following examination with the 3D Slicer. 4B). Therefore, a new access hole was drilled in the skull. Figure 4C shows the same planning exercise being executed with the new hole. With the 3D Slicer’s guidance, the tumor was reached while avoiding damage to both the ventricle and cistern. Figure 4D shows the actual biopsy with a real needle in place. Here, two slices are being reformatted in perpendicular planes so that both hazards may be seen simultaneously, since a single two-dimensional view cannot reveal all hazards.
As shown below, the orange line indicates the track of the biopsy probe tool, which is the auxiliary image. The image clearly shows how the biopsy probe reaches the target site (shown as orange and yellow dots).

    PNG
    media_image1.png
    761
    592
    media_image1.png
    Greyscale
).
Salisbury and Gering are analogous art, because they both teach method of telerobotic surgery. Gering further teaches surgical guidance and visualization system showing surgical tool track as augmented image over anatomical image. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the telerobotic surgery method (taught in Salisbury), to further use the augmented image to show surgical tool track (taught in Gering), so as to help the surgeon to understand the complex situations and to aid in avoiding damage to healthy tissue (Gering, page 968, par 2).

Regarding Claim 28. The combination of Salisbury and Gering further teaches The medical system of claim 21, wherein the representation of the effect of the therapy is generated by a sensing device (Salisbury, col 24, line 7-61, another source of auxiliary information will now be described with reference to FIG. 14. Such a source of auxiliary information can typically include an appropriate image gathering device such as one including a transmitter and receiver arrangement, as schematically indicated at 413. An example of such a device is an ultrasound transducer which will be used by way of example only in the description which follows… Accordingly, it can be arranged to move, or sweep, across a surgical site to capture such images, or cuts. This can typically be achieved, for example, in accordance with a pre-programmed sequence for moving the ultrasound transducer, manual movement of the ultrasound transducer, or the like. The ultrasonic transducer can be mounted at an end of a shaft to enable it to be introduced to the surgical site through a relatively small aperture, in a minimally invasive manner. The sweeping movement can be performed manually by moving an opposed end of the shaft positioned outside the body.
Therefore, ultrasound transducer is a sensing device.).
The reasoning for combination of Salisbury and Gering is the same as described in Claim 21.

Regarding Claim 29. The combination of Salisbury and Gering further teaches The medical system of claim 28, wherein the sensing device includes an ultrasound probe  (Salisbury, col 24, line 7-61, another source of auxiliary information will now be described with reference to FIG. 14. Such a source of auxiliary information can typically include an appropriate image gathering device such as one including a transmitter and receiver arrangement, as schematically indicated at 413. An example of such a device is an ultrasound transducer which will be used by way of example only in the description which follows… Accordingly, it can be arranged to move, or sweep, across a surgical site to capture such images, or cuts. This can typically be achieved, for example, in accordance with a pre-programmed sequence for moving the ultrasound transducer, manual movement of the ultrasound transducer, or the like. The ultrasonic transducer can be mounted at an end of a shaft to enable it to be introduced to the surgical site through a relatively small aperture, in a minimally invasive manner. The sweeping movement can be performed manually by moving an opposed end of the shaft positioned outside the body.
Therefore, ultrasound transducer is a sensing device.).
The reasoning for combination of Salisbury and Gering is the same as described in Claim 21.

Regarding Claim 31. The combination of Salisbury and Gering further teaches The medical system of claim 21, wherein displaying a representation of the effect of the therapy registered with the primary image of the anatomic structure includes displayed the representation as an overlay on the primary image (Gering, Page 971, col 1, par 5, col 2, par 1-2, the biopsy case depicted in Figure 4 is the prime example of the surgeon altering the approach following examination with the 3D Slicer. 4B). Therefore, a new access hole was drilled in the skull. Figure 4C shows the same planning exercise being executed with the new hole. With the 3D Slicer’s guidance, the tumor was reached while avoiding damage to both the ventricle and cistern. Figure 4D shows the actual biopsy with a real needle in place. Here, two slices are being reformatted in perpendicular planes so that both hazards may be seen simultaneously, since a single two-dimensional view cannot reveal all hazards.
As shown in Figure 4, the orange line indicates the track of the biopsy probe tool, which is the auxiliary image overlaying on the anatomical image of brain.).
The reasoning for combination of Salisbury and Gering is the same as described in Claim 21.

Regarding Claim 32. The combination of Salisbury and Gering further teaches The medical system of claim 22, further comprising tracking movement of the therapeutic instrument, wherein the auxiliary image includes a representation of the therapeutic instrument generated from the tracked movement of the therapeutic instrument (Gering, page 971, col 1, par 4, In many cases, the optimal trajectory from the skin surface to the tumor was obvious from the two-dimensional images. However, the 3D Slicer became helpful in cases where the tumor was deeply situated or dangerously near critical functional tissue or vasculature. Prior to the opening of the skull, the surgeon maneuvered the locator to point at his intended craniotomy at various angles. The pointer and its trajectory were rendered in true real time with the anatomy, a feat presently achievable only with computer reformatting. As
the tracked pointer moved within the surgical field, the reformatted slice planes followed its position, sweeping through the volumes. The surgeon verified, and in one case altered, the planned approach by visualizing it on the display relative to all the surface models of critical structures.).
The reasoning for combination of Salisbury and Gering is the same as described in Claim 21.

Claim 33 is similar in scope as Claim 21 and thus is rejected under same rationale. 
Claim 40 is similar in scope as Claim 28 and thus is rejected under same rationale. 

Claims 22-27, 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury et al in view of Gering et al. further in view of Chang et al ("Thermal modeling of lesion growth with radiofrequency ablation devices." Biomedical engineering online 3.1 (2004): 1-19).

Regarding Claim 22. The combination of Salisbury and Gering fails to explicitly teach, however, Chang teaches The medical system of claim 21, wherein the representation of the effect of the therapy is generated by a computer model (Chang, abstract, the paper describes an axisymmetric two-dimensional finite element model that calculates cell damage in tissues and compare lesion sizes using common tissue damage and iso-temperature contour definitions. The model accounts for both temperature-dependent changes in the electrical conductivity of tissue as well as tissue damage-dependent changes in local tissue perfusion. The data is validated using excised porcine liver tissues. The data demonstrate the size of thermal lesions is grossly overestimated when calculated using traditional temperature isocontours of 42°C and 47°C. The computational model results predicted lesion dimensions that were within 5% of the experimental measurements.).
Salisbury, Gering and Chang are analogous art, because they all teach method of medical imaging regarding surgical process. The combination of Salisbury and Gering further teaches telerobotic surgery visualization system showing surgical tool track as augmented image over anatomical image. Chang further teaches generating thermal treatment effect by computer model. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the augmented telerobotic surgery method (taught in Salisbury and Gering), to further include the finite element model that calculates cell thermal damage in tissues when using radiofrequency ablation probe (taught in Chang), so as to accurately display thermal damage/effect overlaying anatomical image which helps the surgeon to understand the complex situations and to aid in avoiding damage to healthy tissue (Gering, page 968, par 2).

Regarding Claim 23. The combination of Salisbury, Gering and Chang further teaches The medical system of claim 22, wherein the computer model includes a volumetric shape determined by at least one factor (Chang, page 3, col 1, par 2, 
Figure 1 shows a diagram of a typical needle ablation electrode used in clinical practice for hepatic tumor ablation. The probe is 6.0 cm long with a diameter of 0.15 cm. The
distal 2.0 cm of the probe is uninsulated and the proximal 4.0 cm of the probe is covered with a thin electrically insulating material. Figure 2 shows a three-dimensional representation of the axisymmetric two-dimensional geometry of the model. The active portion of the probe is situated in the center of a cylindrical model that is 6.0 cm in radius and 12.0 cm in height. Electrical and thermal properties of liver are used in the model to simulate a fully-embedded insertion of the needle electrode. The electrical properties of tissue are assumed to be temperature dependent.).
The reasoning for combination of Salisbury, Gering and Chang is the same as described in Claim 22.

Regarding Claim 24. The combination of Salisbury, Gering and Chang further teaches The medical system of claim 23, wherein the at least one factor determining the volumetric shape is a geometry of a tip of the therapeutic instrument (Chang, page 3, col 1, par 2, Figure 1 shows a diagram of a typical needle ablation electrode used in clinical practice for hepatic tumor ablation. The probe is 6.0 cm long with a diameter of 0.15 cm. The distal 2.0 cm of the probe is uninsulated and the proximal 4.0 cm of the probe is covered with a thin electrically insulating material. Figure 2 shows a three-dimensional representation of the axisymmetric two-dimensional geometry of the model. The active portion of the probe is situated in the center of a cylindrical model that is 6.0 cm in radius and 12.0 cm in height. Electrical and thermal properties of liver are used in the model to simulate a fully-embedded insertion of the needle electrode. The electrical properties of tissue are assumed to be temperature dependent.
As shown below, the volumetric shape of the axisymmetic element model for the probe is correlated to the shape of the probe.

    PNG
    media_image2.png
    856
    1009
    media_image2.png
    Greyscale
). 
The reasoning for combination of Salisbury, Gering and Chang is the same as described in Claim 22.

Regarding Claim 25. The combination of Salisbury, Gering and Chang further teaches The medical system of claim 23, wherein the at least one factor determining the volumetric shape is a heat level applied to the anatomic structure by the therapeutic instrument (Chang, page 3, col 1, par 2, Figure 1 shows a diagram of a typical needle ablation electrode used in clinical practice for hepatic tumor ablation. The probe is 6.0 cm long with a diameter of 0.15 cm. The distal 2.0 cm of the probe is uninsulated and the proximal 4.0 cm of the probe is covered with a thin electrically insulating material. Figure 2 shows a three-dimensional representation of the axisymmetric two-dimensional geometry of the model. The active portion of the probe is situated in the center of a cylindrical model that is 6.0 cm in radius and 12.0 cm in height. Electrical and thermal properties of liver are used in the model to simulate a fully-embedded insertion of the needle electrode. The electrical properties of tissue are assumed to be temperature dependent.
As shown in Figure 2, the volumetric shape of the axisymmetic element model for the probe is correlated to the active portion of the probe. The active portion is the 2cm tip of the probe, which is set as the center of the cylindrical model.).
The reasoning for combination of Salisbury, Gering and Chang is the same as described in Claim 22.

Regarding Claim 26. The combination of Salisbury, Gering and Chang further teaches The medical system of claim 23, wherein the at least one factor determining the volumetric shape is an energy level applied to the anatomic structure by the therapeutic instrument (Chang, page 3, col 2, par 2, a source voltage (Vo) is applied to the conducting tip of the ablation probe. The outer surface of the model serves as an electrical ground return (V = 0). An electrically insulating boundary condition is applied to the non-conducting portions of the probe such that n·(σ ∇ V) = 0; where n is the unit vector normal to the surface, σ is the electrical conductivity, and V is the voltage at the insulating surface. A thermal boundary condition of T = Tamb is applied to the outer surfaces of the model to simulate ambient temperature. Since the thermal mass of the probe is small compared to the surrounding tissue, we assumed that heat conduction into the probe itself was minimal. Thus, all other surfaces of the ablation probe are considered to have a thermally insulating boundary condition such that n·(k ∇ T) = 0.
Page 4, col 1, par 1, col 2, par 1, a hybrid finite element model was developed using Femlab (Comsol, Burlington MA, USA) and Matlab (Mathworks, Natick MA, USA) to calculate temperature and tissue damage. While conventional finite element models
effectively solve field solutions using a nonuniform geometrical mesh, tissue exposure calculations are integrated at each point in the model over the course of ablation and
are more easily calculated using uniform rectilinear grids. As shown in Figure 3, Femlab is used to solve the coupled electromagnetic and heat conduction equations simultaneously at each timestep. This is done to insure that the temperature-dependent electrical conductivity is updated with each iterative calculation of temperature for a given timestep. The converged temperature is mapped from the finite element mesh into a rectilinear grid, which is passed into the Matlab environment. The amount of tissue damage occurring at each timestep is calculated using the Arrhenius equation and tracked at each point in the model.).
The reasoning for combination of Salisbury, Gering and Chang is the same as described in Claim 22.

Regarding Claim 27. The combination of Salisbury, Gering and Chang further teaches The medical system of claim 23, wherein the at least one factor determining the volumetric shape is a feature of surrounding tissue that at least partially surrounds the anatomic structure (Chang, page 5, col 2, par 1, Ablations were simulated at source voltages of 0, 2.5, 5, 7.5, 10, 12.5, 15, 17.5, 20, 22.5, 25,
27.5, and 30 volts. For each of the source voltages, we varied the initial level of tissue perfusion at 0%, 20%, 40%, 60%, 80%, and 100% normal tissue perfusion (6.4 × 10-3
cubic meters of blood/ cubic meter of tissue/ second) [9]. Ambient tissue temperature was assumed to be 37°C. The model simulates a 15 minute ablation and updates tissue parameters at 2 second timestep intervals.
Figure 6 shows Tissue temperature and cell death at a distance of 10 millimeters from the center of the active electrode using a 30 volt constant voltage source. Ablation simulation results attained 10 millimeters from the center of the active electrode for a 15 minute ablation using a 30 volt constant voltage source. The graph shows temperature (solid) and cell death (dotted) penetration into liver tissue for a range of tissue perfusion rates. The units for tissue perfusion are cubic meters of blood (mb3) per cubic meter
of tissue (mt3) per second (s).
Therefore, the size and shape of the ablation caused by the active electrode probe is also based on the surrounding tissue perfusion feature.).
The reasoning for combination of Salisbury, Gering and Chang is the same as described in Claim 22.

Claim 34 is similar in scope as Claim 22 and thus is rejected under same rationale. 
Claim 35 is similar in scope as Claim 23 and thus is rejected under same rationale. 
Claim 36 is similar in scope as Claim 24 and thus is rejected under same rationale. 
Claim 37 is similar in scope as Claim 25 and thus is rejected under same rationale. 
Claim 38 is similar in scope as Claim 26 and thus is rejected under same rationale. 
Claim 39 is similar in scope as Claim 27 and thus is rejected under same rationale. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Salisbury et al in view of Gering et al. further in view of Danilov (US20060161218).

Regarding Claim 30. The combination of Salisbury and Gering fails to explicitly teach, however, Danilov teaches The medical system of claim 28, wherein the sensing device includes a fluoroscopic imaging device (Danilov, abstract, the invention describes systems and methods for management of brain and body functions and sensory perception. For example, the present invention provides systems and methods of sensory substitution and sensory enhancement (augmentation) as well as motor control enhancement. The present invention also provides systems and methods of treating diseases and conditions, as well as providing enhanced physical and mental health and performance through sensory substitution, sensory enhancement, and related effects.
[0358] The embodiment of the present invention described herein utilizes the tongue as an alternate haptic channel by which both catheter orientation and object contact information can be relayed to the user. In this approach, pressure transducers located on the distal end of the catheter relay sensor-driven information to the tongue via electro tactile stimulation. Thus, based on the perceived stimulator orientation and corresponding tongue stimulation pattern, the physician remotely feels the environment in immediate contact with the catheter tip. In other words, this alternate haptic channel provides sensation that could be perceived as if the surgeon was actually probing with his/her fingertip. If one could "feel" the environment, in conjunction with camera and fluoroscopic images, tissues and organs could be probed for differences in surface qualities and spatial orientation. This Example describes the methods and results of
developing and testing two prototype probes in conjunction with a tongue display unit).
Salisbury, Gering and Danilov are analogous art, because they all teach method of medical imaging regarding surgical process. The combination of Salisbury and Gering further teaches telerobotic surgery visualization system showing surgical tool track as augmented image over anatomical image. Danilov further teaches using camera and fluoroscopic images to show the tissues and organs during surgical process. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the augmented telerobotic surgery method (taught in Salisbury and Gering), to further use the fluoroscopic imaging to show the tissue and organs during surgical process (taught in Danilov), so as to display to the surgeon differences in surface qualities and spatial orientation (Danilov, [0358]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00P-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Xin Sheng/           Primary Examiner, Art Unit 2611